NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3602-20

NOUS INFOSYSTEMS PVT.
LTD.,

          Plaintiff/Respondent-
          Cross-Appellant,

v.

MEDVERSANT TECHNOLOGIES,
LLC,

     Defendant/Appellant-
     Cross-Respondent.
______________________________

                   Submitted September 29, 2022 — Decided October 5, 2022

                   Before Judges Sumners and Berdote Byrne.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-2239-20.

                   Morea Schwartz Bradham Friedman & Brown, LLP,
                   attorneys for appellant (Thomas A. Brown, II, on the
                   briefs).

                   Epstein Ostrove, LLC, attorneys for respondent (Elliot
                   D. Ostrove and Vahbiz P. Karanjia, on the briefs).
PER CURIAM

      Prior to argument we have been advised this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-3602-20
                                      2